DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin, US Pub. No. 2015/0170607.
Regarding claim 1, Shin teaches a method for acquiring luminance compensation data (fig. 1, luminance compensator 141), to be applied to a display panel to be compensated (fig. 1, display panel 110), wherein the display panel comprises a plurality of display units (fig. 1, pixels PX), and the method comprises: collecting an image of a first grayscale value and an image of a second grayscale value displayed by the display panel ([0025], first luminance, second luminance); calculating a luminance difference between the image of the first grayscale value and the image of the second grayscale value for each of the display units of the display panel, based on the collected image of the first grayscale value and image of the second grayscale value ([0025], difference between first and second luminances); determining a target luminance difference based on the luminance difference between the image of the first grayscale value and the image of the second grayscale value for each of the display units ([0025]); determining a preset compensation data calculation scheme corresponding to the display panel and acquiring images of grayscale values required by the preset compensation data calculation scheme, based on a preset condition that the target luminance difference meets ([0025-0026]); and determining the luminance compensation data for the display panel, based on the acquired images of grayscale values ([0025-0026]).
Regarding claim 12, it is an apparatus of claim 1 and is rejected on the same grounds presented above.
Regarding claim 16, it is a device of claim 1 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 2-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific compensation features taught in the dependent claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH B LEE JR/Primary Examiner, Art Unit 2622